Title: To Thomas Jefferson from George Cooke, 22 October 1824
From: Cooke, George
To: Jefferson, Thomas


Sir
Charlottes Vile
Octr 22d
When I had the honour of an introduction to you last Spring, we had some conversation on the subject of a drawing of the University—I then thought it impracticable to obtain a View comprehending the whole scene without loosing much of the Architectural beauty  of the buildings, in consequence of the necessary elevation of the eye, and was induced from this consideration to take a drawig of that part only, which presents the most beauty and interest—I intended this mornig to have call’d and presented to you in person the little sketch I have made—but being informed of Your indisposition, I have sent it by a servant—That there are some inaccuracies I have no doubt, from the fact of having painted it from a very haisty and imperfect drawing.—Should I, upon examination to day find it practicable to imbrace in one sketch the whole institution—I shall return to Charlottes Vile in a few weeks and take a more correct drawing with the purpose of publishing an engraving. With great Consideration, Sir I am Most Respectfully Yr He ServtGeo: Cooke